Citation Nr: 1129286	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-46 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to April 1953.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the RO in San Diego, California that in pertinent part, denied service connection for depressive disorder, panic disorder, and PTSD (characterized as combat-related nightmares and flashbacks with hypervigilance).  

In a February 2011 rating decision, the RO granted service connection for an acquired psychiatric disorder, characterized as "anxiety disorder also claimed as depression."  The Veteran was notified of this award by a letter dated in February 2011, which also asked if he wanted to withdraw his appeal for service connection for PTSD.  He did not respond, and thus this appeal remains in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The credible evidence of record does not indicate that the Veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in March 2008.  Additional notice was provided in the December 2009 statement of the case, and the claim was readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Additional notice was provided by a letter dated in March 2011.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The RO has adjudicated the Veteran's claim for service connection for psychiatric symptoms as separate claims for service connection for different psychiatric disorders.  The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted above, during the course of this appeal, service connection has recently been established for a psychiatric disorder:  anxiety disorder.  The Board observes that all mental disorders (other than eating disorders) are evaluated under the same general rating formula for mental disorders, and thus the disposition of the remaining appeal for service connection for PTSD will have little practical effect.  See 38 C.F.R. §§ 4.14, 4.130.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The regulations were recently amended to include that if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed Reg. 39843 (July 13, 2010).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's DD Form 214 reflects that he served on active duty from 1950 to 1953, and was awarded the Korean Service Medal, Purple Heart, and Combat Infantryman Badge.  The record shows that the Veteran served in combat and was wounded in action.

Service treatment records are negative for complaints, treatment, or diagnosis of a psychiatric disorder.  On separation medical examination in April 1953, the Veteran's psychiatric system was listed as normal.

Post-service medical records are negative for treatment of a psychiatric disorder, and are entirely negative for a diagnosis of PTSD.  A VA summary of active health problems dated in December 2008 reflects that the Veteran was not being treated for any psychiatric disorder.

In October 2008, the Veteran filed a claim for service connection for PTSD.  He said he had the following symptoms for the past two or three years:  sleep difficulties with combat-related nightmares and flashbacks.  He also reported other psychiatric symptoms.  In March 2009, he said he had combat-related nightmares and flashbacks, as well as depression and hypervigilance.

At an October 2009 VA psychiatric examination, the examiner noted that the Veteran endorsed a history of PTSD symptoms that did not meet the full criteria for PTSD for the past five to six years.  After a thorough examination, the Axis I diagnoses were anxiety disorder not otherwise specified and alcohol abuse in remission.  The examiner indicated that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD under the DSM-IV.  PTSD was not diagnosed.

In December 2009, the Veteran stated that his symptoms of nightmares, flashbacks and hypervigilance had been occurring for the past two or three years.  He said he had not sought treatment for these symptoms.

At a January 2011 VA psychiatric examination, the examiner diagnosed anxiety disorder, and opined that anxiety disorder was at least as likely as not related to his combat experiences.  PTSD was not diagnosed.

After a review of the evidence of record, the Board finds that there is no evidence of a current diagnosis of PTSD.  

The Board notes that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the most probative evidence shows that the Veteran does not currently have PTSD diagnosed under the criteria of DSM-IV, service connection for that disability is not warranted.

The weight of the competent and credible evidence demonstrates that the Veteran does not have current PTSD.  As the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


